UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7131


PAUL WILLIAM PAINTER,

                     Plaintiff - Appellant,

              v.

BRAD PERRITT, Superintendent; CARMEN HENDRICKS, Physician Assistant;
LETITIA OWEN,

                     Defendants - Appellees,

              and

LYDA OWEN,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03134-BO)


Submitted: February 26, 2019                                     Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul William Painter, Appellant Pro Se. Alan Dale McInnes, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Elizabeth Pharr McCullough,
Madeleine Michelle Pfefferle, YOUNG MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Paul William Painter appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Painter v.

Perritt, No. 5:16-ct-03134-BO (E.D.N.C. Aug. 22, 2018).          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3